Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a Terminal Disclaimer entered on June 23, 2022 for patent application 17/140,110 filed on January 3, 2021.


Claims 21-40 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a system for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the system comprising: a computer processor” in combination with “an advertising engine executing on the computer processor and configured to: identify media content served to a first client device” in further combination with “identify a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile” in further combination with “submit a request for content placement opportunities” in further combination with “receive content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device” in further combination with “and linking the mobile client device to the household profile by: determining a percentage of requests of the mobile client device originating from an IP address common with the first client device IP address” in further combination with “comparing the percentage to a predefined threshold” in further combination with “and linking the mobile client device to the household profile based on determining that the threshold is exceeded” in further combination with “and a content provider configured to: select advertising content based on the media content” in further combination with “and provide the advertising content for the content placement opportunity to be displayed on the mobile client device” as recited in the claim.
Independent claims 29 and 37 are allowed for similar reasons as claim 21. Dependent claims 22-28, 30-36 and 38-40 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 21-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 29, 2022